Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/19/2019.  
Claims 13-28 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claims 15-16 recite “the cooling device has electroplated holes and metallized surfaces”.   None of Figs. 1-2 shows the cooling device (14) has electroplated holes.   
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16, 19 and 23 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15-16 recite “the cooling device has electroplated holes and metallized surfaces”.   
Hole should be an opening.  “electroplated” means a process of coating of metallic plate.  When coated, opening is filled and no more a hole.  Hence, examiner believes the applicant discloses the application such that the cooling device as shown in Figs. 1-2 does not have hole.  Hence, it is vague and indefinite which feature by the holes being pointed to. 
Claim 21 recites “the housing lid”.   Said house lid is undefined.  Hence, it is vague and indefinite what it being pointed to.
Claims 19 and 23 are dependent of claims 15 and 21, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 13-14, 17-18, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKAZAWA et al (JP 11356006 A, IDS). 
As for claim 13, FUKAZAWA discloses a housing (10, Figs. 3-15) for an electric machine (1), comprising: 
a heat-conducting ring (12) connected with the housing;
a support plate (6) having components (see figures) arranged on the support plate, the support plate and the components (par.16, 98) arranged thereon being vibration damped and electrically insulated (par.16, 98);
a cooling device (13) arranged on a periphery of the support plate (6) and contacting the heat-conducting ring (12) connected with the housing.

As for claim 14, FUKAZAWA discloses the housing as claimed in claim 13, wherein the cooling device (13) has an annular configuration (Figs. 3-5, 7-8).
As for claims 17-18, FUKAZAWA discloses the housing as claimed in claim 13 or 14, wherein the support plate (6) is mounted on (via 13) the heat-conducting ring (12).

As for claim 26, FUKAZAWA discloses the housing as claimed in claim 13, further comprising: an insulating body (11, 19, resin) disposed between the support plate (6) and the electric machine (Figs. 4-5).
As for claim 27, FUKAZAWA discloses the housing as claimed in claim 26, wherein the insulating body (11) comprises a bearing seat (2A) for a shaft (2).

Claims 13-14, 17 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm et al (EP 3007330 A2, IDS). 
As for claim 13, Bohm discloses a housing (8, 14, 22, 23, Figs. 1, 3-5) for an electric machine (1), comprising: 
a heat-conducting ring (4 or 36) [0019] connected with the housing (Fig. 1);
a support plate (6) having components (see figures) arranged on the support plate, the support plate and the components arranged thereon being vibration damped and electrically insulated [0005, 0019, 0025];
a cooling device (cooling plates 13) arranged on a periphery of the support plate (6) and contacting the heat-conducting ring connected with the housing.

As for claim 14, Bohm discloses the housing as claimed in claim 13, wherein the cooling device (13) has an annular configuration (by the hole for 36). 

As for claim 26, Bohm discloses the housing as claimed in claim 13, further comprising: an insulating body (8) disposed between the support plate (6) and the electric machine (Fig. 1). 
As for claim 27, Bohm discloses the housing as claimed in claim 26, wherein the insulating body (8) comprises a bearing seat (28) for a shaft (29).
As for claim 28, Bohm discloses the housing as claimed in claim 27, further comprising: a magnet (24) arranged on an end face of the shaft and cooperating with the sensor (25) via a magnetic field passing through the insulating body (8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over FUKAZAWA et al (JP 11356006 A, IDS).  
As for claim 25, FUKAZAWA describes “a rotor rotation position sensor” [0039] and implies “sensors” are on the support plate (6) [0059].  Since locating position sensor on a circuit board is well-known in the art (official notice), It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for detection of rotor rotation position.   

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over FUKAZAWA in view of Hayashi et al (US 20160036299 A1, IDS) or Bohm et al (EP 3007330 A2, IDS).  
As for claim 28, FUKAZAWA discloses the housing as claimed in claim 27 further comprising “a rotor rotation position sensor” [0039] and implies “sensors” are on the support plate (6) [0059], but silent to explicitly disclose a magnet arranged on an end face of the shaft and cooperating with the sensor via a magnetic field passing through the insulating body.
Hayashi teaches (Fig. 1) a magnet (27) arranged on an end face of the shaft (25) and cooperating with the sensor (55); or Bohm teaches (Fig. 1) a magnet (24) arranged on an end face of the shaft (29) and cooperating with the sensor (25).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for use of the sensor as a magnetic .  

Claims 15-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al (EP 3007330 A2, IDS).  
As for claims 15-16, Bohm discloses the housing as claimed in claim 13 or 14, wherein the cooling device (13) has electroplated holes (see at 36, Figs. 3-5) and metallized surfaces (the holes are coated with metallic sleeve plate 36).  The support plate (6) has large-area sections of conductive tracks of the circuit board 6 are in thermally conductive contact with cooling plates 13.  In this case, the stator lamination core is a heat-conducting ring by its nature.  Therefore, heat is transported from one side of the support plate to an opposing side of the support plate.  The one and opposite sides being electrically insulated from one another as it being embedded into a sealing material [0012-0013, 0019]. 
The limitation “electroplated” is claiming a process of forming the metal sleeve plate (36).  It has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight. MPEP 2113
The metal sleeve plate (36) can be formed by using electrolytic process, a known method in the art.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure by using electrolytic process which is a known method in the art.  Refer international search opinion in IDS. 


As for claim 20, Bohm discloses the housing as claimed in claim 13, wherein at least one electrically insulating and vibration-damping elastic element (17) is connected in a force-locking manner (pressed) with the support plate (6). 
As for claim 21, Bohm discloses the housing as claimed in claim 17, further comprising: a press-on ring 
As for claim 21, Bohm discloses the housing as claimed in claim 20, further comprising: a press-on ring (the protrusion of 14, Fig. 1) arranged on the housing lid (14, see 112 and per examiner’s guess for purpose of examination) which presses the support plate (6) onto the heat-conducting ring (as comprising elastic element 17).  The protrusion of the housing lid (14) is obvious being a ring shape as housing in Figs. 3-5.  
As for claim 23, Bohm discloses the housing as claimed in claim 21, wherein the press-on ring is obvious being simultaneously as a spring (as comprising elastic element 17) and as a seal (as surrounding). 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Claim 25 “position sensor on a circuit board”.  US 20160036299 A1 (Fig. 1, 55), EP 3007330 A2 (Fig. 1, 25).  
US 9948154 B2 and US 20160099623 A1 are applicable in place of Bohm et al (EP 3007330 A2, IDS).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.